Exhibit 10.10

 

Deutsche Bank [g178683kui001.gif]

 

EXECUTION VERSION

 

Deutsche Bank AG, London Branch

Winchester House

1 Great Winchester St, London

EC2N 2DB

Telephone:  44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

 

 

September 17, 2010

 

To:

American Equity Investment Life Holding Company

 

6000 Westown Parkway

 

West Des Moines, IA 50266

 

Attention:

Treasurer

 

Telephone No.:

(515) 221-0002

 

Facsimile No.:

(515) 221-9947

 

 

 

Re:

Amendment to Base Warrants

 

Internal Reference Nr.: 401000

 

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER DEALER UNDER THE U.S. SECURITIES
EXCHANGE ACT OF 1934.  DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS ACTED SOLELY
AS AGENT IN CONNECTION WITH THIS TRANSACTION AND HAS NO OBLIGATION, BY WAY OF
ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE PERFORMANCE OF
EITHER PARTY UNDER THE TRANSACTION.  AS SUCH, ALL DELIVERY OF FUNDS, ASSETS,
NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS TRANSACTION
BETWEEN PARTY A AND PARTY B SHALL BE TRANSMITTED THROUGH DBSI.  DEUTSCHE BANK AG
ACTING THROUGH ITS LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR
PROTECTION CORPORATION (SIPC).

 

This letter agreement (this “Amendment”) amends the terms and conditions of the
Base Warrants (the “Transaction”) evidenced by the letter agreement between
Deutsche Bank AG, London Branch (“Dealer”) and American Equity Investment Life
Holding Company (“Company”) dated as of September 16, 2010 (the “Confirmation”).

 

1.             Definitions.  Capitalized terms used herein without definition
shall have the meanings assigned to them in the Confirmation.

 

2.             Representations and Warranties of Company.  Each of the
representations and warranties made pursuant to the Agreement and the
Confirmation on the Trade Date are hereby deemed to be repeated on the date
hereof as if references to the Trade Date were references to the date hereof.

 

Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo Banziger, Anthony DiIorio

 

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 

--------------------------------------------------------------------------------


 

3.             Amendments.  The Confirmation is hereby amended by increasing the
number of Shares specified in the provision opposite the caption “Maximum Number
of Shares” in the Confirmation from 4,116,628 Shares to 5,248,701 Shares.

 

4.             Effectiveness.  This Amendment shall become effective upon
execution by the parties hereto.  Upon the effectiveness of this Amendment, all
references in the Confirmation to the “Transaction” will be deemed to be to the
Transaction as amended hereby.  Except as amended hereby, all the terms of the
Transaction and provisions in the Confirmation shall remain and continue in full
force and effect and are hereby confirmed in all respects.

 

5.             Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

 

6.             Governing Law.  The provisions of this Amendment shall be
governed by the laws of the State of New York law (without reference to choice
of law doctrine).

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of this Amendment
and indicates your agreement to those terms. Dealer will make the time of
execution of this Amendment available upon request.

 

 

Very truly yours,

 

 

 

 

 

 

Dealer is regulated by the Financial Services Authority.

 

 

 

 

 

Deutsche Bank AG, London Branch

 

 

 

 

 

 

 

 

By:

/s/ Lars Kestner

 

 

Name:

Lars Kestner

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Natalie Horton

 

 

Name:

Natalie Horton

 

 

Title:

Managing Director

 

 

 

 

Deutsche Bank Securities Inc., acting solely as Agent in connection with the
Transaction

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lars Kestner

 

 

Name:

Lars Kestner

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Natalie Horton

 

 

Name:

Natalie Horton

 

 

Title:

Managing Director

 

 

Accepted and confirmed
as of the Trade Date:

 

American Equity Investment Life Holding Company

 

 

 

 

 

By:

/s/ John M. Matovina

 

Authorized Signatory

Name:

John M. Matovina

 

Title:

Chief Financial Officer & Treasurer

 

 

Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo Banziger, Anthony DiIorio

 

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 

--------------------------------------------------------------------------------